DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 12 are objected to because of the following informalities: In claims 4 and 12, applicant need to change “a salt thereof” to --- a salt, a solvate, or a stereoisomer thereof --- (unless applicant means that only the molybdenum or its salt can be administered orally).  Appropriate correction is required.
Claims 5 and 13 are objected to because of the following informalities:  In both claims 5 and 13, on line 1, applicant need to change “the step” to --- a step --- and delete “the” in front of “growth”; on line 2, applicant need to change “the gut” to --- a gut ---.  Appropriate correction is required.
Claims 8 and 16 are objected to because of the following informalities:  In both claims 8 and 16, on line 1, applicant need to insert --- step of --- between “the” and “treating”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  on line 1, applicant need to change “the pain of” to --- pain from ---.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: on line 1, applicant need to change “a salt thereof” to --- a salt, a solvate, or a stereoisomer thereof --- (unless applicant means that only the molybdenum or its salt is a pharmaceutical composition).  Appropriate correction is required.
Claim 18 is objected to because of the following informalities: on the last line, applicant need to delete “treatment” (since claim 17 does not use the term in the phrase “an effective amount of molybdenum, or a salt, a solvate, or a stereoisomer thereof to the subject”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 10, applicant recite that the molybdenum (or a salt, solvate or stereoisomer thereof) “is” a pharmaceutical composition.  It is unclear whether applicant is stating that the molybdenum (or its salt, solvate or stereoisomer) is a pharmaceutical composition itself (i.e., the pharmaceutical composition consists only of the molybdenum(or its salt, solvate or stereoisomer) or stating that the molybdenum is included in a pharmaceutical composition together with other ingredients.
Appropriate correction and clarification are required.
Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claims 3 and 11, applicant recite “wherein the molybdenum or a salt thereof is molybdate.”.  Such phrase is confusing because molybdenum (an atom) is not the same as molybdate (a molybdenum salt).  Applicant need to change the phrase to state --- wherein the salt of molybdenum is molybdate. ---.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-13, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (CA 2 444 548C).
Lin teaches (abstract and claim 1) a method of screening a human subject for a small intestinal bacterial overgrowth (SIBO)-caused condition such as irritable bowel syndrome (IBS).  Lin also teaches (see Example 11) treating a human subject having the SIBO-caused condition by using a diet consisting essentially of nutrients that are partially predigested upon arrival in an upper gastrointestinal tract of the subject.  The partially predigested nutrient composition inhibits the growth of a population of proliferating bacteria in the small intestine by depriving the population of at least one nutrient so that SIBO or conditions associated with it are partially eradicated (see abstract, claims 1, 8, 9 and 11).  Lin teaches (pg.44, lines 16-21, pg.45, lines 5-16) that pharmaceutically acceptable composition is in a form suitable for oral or enteral use.  Lin teaches (claim 13) that the nutrient (of the diet) comprises sodium molybdate.  Thus, Lin teaches instant claims 1-5, 9-13, 17 and 18. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (CA 2 444 548C).
With respect to instant claims 8 and 16, Lin teaches (pg.13, lines 11-14) that visceral hyperalgesia (or pain sensitivity) is a common clinical condition (or symptom) in SIBO and IBS.  Thus, it would have been obvious to one skilled in the art to use Lin’s dietary composition containing sodium molybdate in order to partially eradicate SIBO and thus reduce the pain sensitivity in the subject.  Thus, Lin renders obvious instant claims 8 and 16. 
Claims 6, 7, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (CA 2 444 548C) in view of ODA et al (US 2017/0209509 A1).
Lin does not explicitly teach that the SIBO bacteria is a sulfate-reducing bacteria or Desulfovibrio.  Oda teaches ([0006]) that intestinal bacteria that can cause IBS can come from the genus Desulfovibrio.  Oda also teaches ([0006] and claims 8 and 9) that suppressing the number of intestinal bacteria may alleviate the symptoms of the disease (IBS).  Since Lin aims to inhibit the growth of SIBO bacteria that causes IBS and since Oda identifies Desulfovibrio as a bacteria which may cause IBS, it would have been obvious to one skilled in the art to use Lin’s dietary composition containing sodium molybdate with a reasonable expectation of suppressing the growth of Desulfovibrio (which is a sulfate-reducing bacteria).  Thus, Lin in view of Oda renders obvious instant claims 6, 7, 14 and 15
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        February 26, 2022